FILED
                           NOT FOR PUBLICATION                              AUG 05 2011

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 10-30298

              Plaintiff - Appellee,              D.C. No. 1:07-cr-00255-EJL-1

  v.
                                                 MEMORANDUM *
DANIEL M. DAVIS,

              Defendant - Appellant.



                    Appeal from the United States District Court
                              for the District of Idaho
                     Edward J. Lodge, District Judge, Presiding

                             Submitted July 11, 2011 **
                               Seattle, Washington

Before: CLIFTON and N.R. SMITH, Circuit Judges, and KORMAN, Senior
District Judge.***




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
        ***
             The Honorable Edward R. Korman, Senior District Judge for the U.S.
District Court for Eastern New York, Brooklyn, sitting by designation.
      Daniel Davis appeals the district court’s denial of his motion to withdraw his

guilty plea. We dismiss Davis’s appeal for lack of jurisdiction.

                                          I.

      Davis waived the right to appeal any aspect of his conviction in the

unambiguous terms of his plea agreement. United States v. Jeronimo, 398 F.3d

1149, 1152–53 (9th Cir. 2005). “We have consistently read general waivers of the

right to appeal to cover all appeals, even an appeal from the denial of a motion to

withdraw a guilty plea.” United States v. Rahman, --- F.3d ----, 2011 WL 2619364

at *1 (9th Cir. July 5, 2011).

                                          II.

      The district court correctly denied Davis’s motion to withdraw his guilty

plea as the product of coercion. After a review of the record and during a hearing

on the motion, the court conducted “a more careful examination of the

voluntariness of [Davis’s] plea,” because Davis alleged the government and his

defense counsel threatened to have his family members prosecuted for obstruction

of justice if he did not plead guilty. United States v. Castello, 724 F.2d 813, 815

(9th Cir. 1984). The court learned, both from testimony and the parties’ Statement

of Uncontested Facts, that (1) the government never threatened to pursue charges




                                          2
against Davis’s family members, and (2) the government never seriously

considered Davis’s family members to be suspects of any crime.

      The district court also credited Davis’s sworn statements at the Rule 11

sentencing hearing—that his plea was voluntary—over his subsequent allegations

of coercion. At that hearing and in his written plea agreement, Davis thrice

affirmed that (1) “no person, directly or indirectly, threatened or coerced [him] to .

. . plea[d] guilty,” (2) he was not “threatened or forced or coerced in any way to

sign the [plea agreement],” and (3) he was entering the plea “voluntarily and of

[his] own free will” because he is, “in fact, guilty as charged.” Davis’s solemn

statements “during [the] guilty plea hearing carry a strong presumption of veracity

in subsequent proceedings attacking the plea.” United States v. Ross, 511 F.3d

1233, 1236–37 (9th Cir. 2008) (citation omitted).

      In addition, the district court made credibility determinations casting doubt

on the veracity of Davis’s allegations and crediting the contrary testimony of

Davis’s counsel as “honest, forthright, and consistent.” The court determined that

Davis’s coercion allegations “presented nothing more than his own self-serving

testimony that is uncorroborated and inconsistent with the record.” The court also

(1) took notice of Davis’s “manipulative” dual personalities, apparently concocted

to deceive the court into believing Davis was incompetent; (2) noted Davis’s


                                           3
“pattern of filing pro se motions shortly before hearings” to stall and unwind the

proceedings; and (3) concluded that Davis’s “testimony and allegations generally

were lacking credibility because his appearances and conduct in court were

unconvincing as to his truthfulness.” We accord these credibility determinations

great deference on appeal. Anderson v. Bessemer City, N.C., 470 U.S. 564, 574

(1985).

      For these reasons, we conclude Davis’s guilty plea and waiver of appeal

were made knowingly and voluntarily. United States v. Nguyen, 235 F.3d 1179,

1182 (9th Cir. 2000).

      DISMISSED.




                                          4